United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                December 12, 2002
                           FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk

                                No. 01-40894
                            Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

ARTURO LUNA, also known as Art Luna,

                                             Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                          USDC No. B-00-CR-496-3
                           --------------------
                             December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

       Arturo Luna appeals his conviction following a guilty plea

for conspiracy to possess more than 100 kilograms of marijuana

with intent to distribute.       21 U.S.C. §§ 841(a)(1), (b)(1)(B),

846.       Luna argues that his retained trial counsel rendered

ineffective assistance in purportedly failing to review the

presentence report (PSR) with him and in failing to file

objections to the PSR, despite having obtained an extension of

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40894
                                -2-

time in which to file objections.   He contends that counsel

should have objected to the three-level increase in his base

offense level for his aggravating role in the offense.    See

U.S.S.G. § 3B1.1(b).   This court declines to review a claim of

ineffective assistance of counsel on direct appeal where, as

here, the record is not sufficiently developed to allow the court

to evaluate fairly the merits of the claim.    See United States v.

Gibson, 55 F.3d 173, 179 (5th Cir. 1995); United States v.

Higdon, 832 F.2d 312, 314 (5th Cir. 1987).    The judgment of the

district court is AFFIRMED.